

Employment Contract


Party A (Employer):     Tianwei International Development Corporation    
 
Legal Representative: ________________________________________ 
 
Party B (Employee):               
 Li-Jinliang                                                          
 
Gender:          Male                      Date of Birth:            June 3,
1959                  
 
Nationality:   Han               Educational
Background:                                       
 
ID No.:       
372922195906033913                                                                        
 
Home
Address:                                                                                                  
 
Zip Code:                                              
Tel:                                                          


This Contract is hereby concluded by and between Party A and Party B in
accordance with applicable laws and policies on the basis of equality,
voluntariness and consensus.


I.
Term of Employment Contract

 
This contract is an open-ended employment contract commencing from _August 15,
2009_, unless statutory or agreed conditions for contract discharge/termination
occur.


II.
Post & Performance Indicator

 
As agreed, Party B shall hold the position of _Chairman  . Party B shall
accomplish his/her tasks according to the job duties.


III.
Labor protection and Working Conditions

 
Party A shall provide Party B with necessary work environment consistent with
the national, provincial and municipal provisions in regard to production,
safety, labor protection, sanitation and health, and ensure Party B working in a
safe and healthy environment.


IV.
Remuneration

 
The monthly base salary of Party B is RMB _7000_ during service period (Annual
review may be made in consideration of performance and general level of market
prices).
 

--------------------------------------------------------------------------------


 
V.
Rights & Obligations of Party A

 
A.
Rights of Party A

 
1.
In accordance with relevant state provisions, rules and regulations established
by Party A, Party A shall exercise management right, appraisal right and the
right to reward and punishment.

 
2.
Party A is entitled to adjust Party B’s post for business needs during service
period.

 
3.
Party A may inform Party B of terminating this employment contract at random
with no limitation of 30-day advance notification under any of the following
occasions:

 
(1)
Party B is considered not meet the post requirements during the probationary
period;

 
(2)
Party B is found engaged in production and business service activities for
himself/herself or for his/her relatives or friends during the period of silk
leave, personal leave, extended maternity leave, medical treatment period or
full-time study period;

 
(3)
Party B severely violates work responsibility or regulations prescribed by Party
A;

 
(4)
Party B has caused grave losses to Party A due to serious dereliction of duty or
engagement in malpractice for selfish ends;

 
(5)
Party B is investigated for criminal responsibilities in accordance with the
law;

 
(6)
Party B has been reviewed incompetent for  six months in a role; and

 
(7)
Party B is unqualified for this post and refuses to accept other arrangement.

 
4.
Party A is entitled to terminate this employment contract but a written
notification shall be given to Party B 30 days in advance under any of the
following occasions:

 
(1)
Where Party B is unable to take up his original work or any new work arranged by
Party A after completion of his/her medical treatment for illness or injury not
suffered at work;

 
(2)
Party B is unqualified for his/her work and remains unqualified even after
receiving a training or an adjustment to any other work post;

 
(3)
No agreement on modification of original employment contract can be reached
through consultation by the parties involved when the objective conditions taken
as the basis for the conclusion of the contract have greatly changed so that the
original contract can no longer be carried out; and

 
(4)
During the period of statutory consolidation when Party A comes to the brink of
bankruptcy or runs into difficulties in production and management, reduction of
its personnel becomes really necessary.

 

--------------------------------------------------------------------------------


 
5.
Where Party B causes any loss to Party A during the engagement period due to
his/her violating law or discipline or other misconducts, Party A is entitled to
demand Party B bearing corresponding compensation liabilities.



B.
Obligations of Party A

 
1.
Party A shall abide by state’ laws, provisions and policies, respect employees’
mastership position, create an environment favorable for staff playing their
enthusiasm and creativity;

 
2.
Party A is responsible for offering in-house education and trainings concerning
political ideology, professional ethics, technical know-how, business
management, law and discipline, rule and regulation;

 
3.
Party A shall not terminate this contract according as Subparagraph 3 of
Paragraph 1 of Article 5 hereof under any of the following conditions:

 
(1)
Party B is confirmed to have lost the ability to work due to occupational
diseases or injuries suffered at work;

 
(2)
Party B is receiving medical treatment for diseases or injuries within the
prescribed period of time; and

 
(3)
Other circumstances stipulated by laws, administrative rules and regulations.



VI.
Rights & Obligations of Party B

 
A.
Rights of Party B

 
1.
Party B may enjoy the rights of taking part in democratic management, winning
political honor and material incentive;

 
2.
Party B is entitled to enjoy labor protection, labor insurance,
welfare treatment;

 
3.
Party B may apply for extension of medical treatment if needed; and

 
4.
Party B may notify at random Party B of revoking this contract in any of the
following occasions:

 
(1)
Where Party A forces Party B to work by resorting to violence, intimidation or
illegal restriction of personal freedom; or

 
(2)
Party A fails to pay Party B remuneration or to provide working conditions as
agreed upon in the employment contract.

 

--------------------------------------------------------------------------------


 
B.
Obligations of Party B

 
1.
Party B shall accomplish tasks or targets on time, with high quality and agreed
quantity and accept assessment performed by Party A;

 
2.
Party B shall consciously maintain the image and benefits of Party A and shall
not expose misconducts detrimental to the image and benefits of Party A.

 
3.
Party B shall carry out business in the name of an employee of Party A and obey
the management of Party A.

 
4.
Party B may inform Party A in written form 30 days in advance of terminating
this employment contract for his/her personal reasons. Otherwise, Party B shall
bear the corresponding legal responsibility.



VII.
Labor Insurance, Welfare and Benefits

 
Both Party A and Party B shall participate in social insurance and pay social
insurance premiums monthly in accordance with the law. Party A may deduct
premiums of the individual part from Party B’s salary on behalf of the latter.


VIII.
Liability for Breach of Contract

 
1.
Upon concluded, both parties concerned shall strictly exercise this contract and
shall bear breach liabilities by paying the other party a compensation of RMB
  . Where losses are caused, compensation shall depend on consequences and
liabilities.

 
2.
During the service period, where Party B has received vocational training funded
by Party A or has been introduced with compensation, if he/she intends to
terminate this contract before the service period expires, he/she shall pay a
compensation according as the factual training fee or introduction fee, with a
20% decrease progressively year-on-year.

 
3.
The economic damages and economic compensation for breach or termination of this
contract may comply with applicable state’s provisions. Party A shall make
one-off payment to Party B on the condition that both parties terminate this
contract.

 
4.
Due to the force majeure, causing the non-performance or the damages to either
party, the other party may not undertake the breach liability;



IX.
Procedures for Terminating This Employment Contract

 
As agreed, both parties deem the following procedures fair and rational.
 
1.
Submit a written notice;

 

--------------------------------------------------------------------------------


 
2.
Fill in Notice of Employee Termination;

 
Return back all kinds of documentation, materials, communications equipment,
labor tools, housing, transportation means, and other properties owned by Party
A. Make compensations for loss or damage.
 
3.
Handover;

 
4.
Pay penalty and compensation;

 
5.
Party A may issue certification of termination or discharge of this contract;

 
6.
Go through transfer of household filing, personnel file and social insurance.

 
The employment relationship between both parties shall be terminated on the 31st
day commencing from the written notification of Party B. Where Party B fails to
undergo dismissal formalities for personal reasons, the time for transaction may
be postponed, while Party B shall undertake the corresponding losses.
 
However, where the delay is caused by Party A, Party A shall go through relevant
formalities and compensate for Party B’s losses.


X.
For matters not covered by this contract, decisions shall be made by reference
to applicable laws, provisions, regulations and policies



Party A (Seal):       Tianwei International Development
Corporation                
 
Representative:                                                                                                        
 
 
          August 15,
2009                                                                                                
 
Party B (Signature): Li
Jinliang                                                                                 
 
        August 15,
2009                                                                                                   

 
 

--------------------------------------------------------------------------------

 